Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 26, 2016

                                      No. 04-16-00320-CR

                                     Willie David FLOYD,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR10665
                       Honorable Kevin M. O'Connell, Judge Presiding


                                        ORDER
       Lisa Ramos’ notification of late record is hereby granted. The reporter’s record is due on
or before September 30, 2016.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court